Kaman Corporation (NASDAQ-GS: KAMN) Kaman Corporation (NASDAQ-GS: KAMN) Investor Presentation May 18, 2010 2 Distribution 56% Aerospace 44% 2009 Sales Distribution 14% Aerospace 86% 2009 Segment Operating Income* 2009 Sales $1,146 Million 4,373 Employees Aerospace Industrial Distribution NASDAQ GS: KAMN KAMAN CORPORATION *Operating profit after depreciation and before interest and corporate charges. 3 Source:Boeing and Airbus historical data and ISM Aerospace Orders and Deliveries vs. ISM Index Over Time WHY TWO BUSINESSES? 4 Source:Bloomberg, Barra, CapitalIQ, Kaman internal assessments, and projections and Goldman Sachs Note:Aerospace index includes TransDigm, Woodward Governor, Heico, Moog, Curtiss-Wright, AAR Corp, Hexcel, BE Aerospace, Triumph, Esterline, LMI Aerospace, and Spirit. Note:WACC assumes marginal tax rate of 35%.Assumes barra predicted beta post 2005 and Bloomberg beta pre 2005.Assumes Rf as 30 year treasury rate. AEROSPACE - Strategic Perspective (12.0)% (8.0)% (4.0)% 0.0% 4.0% 8.0% 12.0% 16.0% 20.0% 24.0% 28.0% Jun-99 Dec-00 Jun-02 Dec-03 Jun-05 Dec-06 Jun-08 AverageWACC AverageROIC Kaman Aerospace ROIC Illustrative ROIC versus WACC Analysis Over Time| Last 10 Years 5 Source:Bloomberg, Barra, CapitalIQ, Kaman internal assessments and projections, and Goldman Sachs Note:Distribution index includes Fastenal, MSC Industrial, WW Grainger, Genuine Parts, Applied Industrial Technologies, DXP, WESCO, Anixter, Watsco, and Interline. Note:WACC assumes marginal tax rate of 35%.Assumes barra predicted beta post 2005 and Bloomberg beta pre 2005.Assumes Rf as 30 year treasury rate. INDUSTRIAL DISTRIBUTION - Strategic Perspective 0.0% 5.0% 10.0% 15.0% 20.0% 25.0% Jun-99 Dec-00 Jun-02 Dec-03 Jun-05 Dec-06 Jun-08 AverageWACC AverageROIC Kaman Industrial Distribution ROIC Illustrative ROIC versus WACC Analysis Over Time | Last 10 Years 6 AEROSPACE SEGMENT 2009 Sales $501 million 7 Commercial Military Business/Regional 28% 69% 3% Note:Based on 2009 sales AEROSPACE - Business Mix 8 Manufacture of cockpit Blade erosion coating Manufacture and assembly of tail rotor pylon Sub assembly and joining of fuselage Blade manufacture, repair and overhaul Driveline couplings Bushings Flight control bearings Bearing products AEROSPACE - Programs/Capabilities 9 Fixed trailing edge Fuel tank access doors Top covers Bearing products Nose landing gear Rudder Main landing gear Flaps Horizontal stabilizer Doors Engine/thrust reverser Flight controls AEROSPACE - Programs/Capabilities 10 HARPOON FMU-139 TOMAHAWK STANDARD MISSILE SLAM-ER AMRAAM KPP Fuzes are on a Majority of Major Weapons Systems STANDARD MISSILE JPF SLAM-ER TOMAHAWK AMRAAM MAVERICK AGM-65M AEROSPACE - Programs/Capabilities 11 AEROSPACE - Programs/Capabilities §Tooling design and manufacture 12 JSF C-17 A-10 E-2D Typhoon UH-60 A400 CH-47 AEROSPACE - Principal Military Platforms Boeing NewGen Tanker MH-92 13 AEROSPACE - Commercial Significant Platforms Airbus A320 Boeing 777 Airbus A330 Bell Helicopter Boeing 787 Boeing 737 Airbus A350 14 AEROSPACE - Kaman Helicopters Kaman SH-2G Naval Helicopters §Support and Upgrades §Currently in service with Egypt, New Zealand, Poland §Remarketing eleven SH-2G(I)s, formerly Royal Australian Navy aircraft 15 Kaman K-MAX® §K-MAX Commercial Helicopter Support §Teamed with Lockheed Martin to develop an unmanned military version of the K-MAX §Successfully demonstrated unmanned K-MAX to the U.S. Marine Corps in January 2010 AEROSPACE - Kaman Helicopters 16 AEROSPACE - Market Environment/Opportunities §Existing funded programs -C-17 -JPF -BLACKHAWK §Production ramp up -A-10 re-wing -Bell Helicopters -B787 -JSF -A380 §Continuation of outsourcing trend - primes and super tier 1’s §Unmanned K-MAX program §Sale of SH-2G(I) helicopters §Acquisitions providing complementary capabilities and platforms 17 INDUSTRIAL DISTRIBUTION SEGMENT 2009 Sales $645 million 18 INDUSTRIAL DISTRIBUTION SEGMENT §Third largest industrial distribution firm serving $15 billion of a $23 billion power transmission / motion control market. §207 branches and 5 distribution centers §Major product categories: -Bearings -Mechanical and electrical power transmission -Fluid Power -Motion control -Automation -Material handling §Statistics -$371,000 sales per employee (2009) -2,000 employees (approximately one third outside sales) -3.5 million SKUs -50,000+ customers 19 INDUSTRIAL DISTRIBUTION SEGMENT A A A Minarik 20 INDUSTRIAL DISTRIBUTION SEGMENT - Key Suppliers 21 INDUSTRIAL DISTRIBUTION - Market Environment §Market recovery - positive ISM index points to improving market environment §Sales per sales day were up 7%, 10%, and 14% sequentially in January, February and March, respectively, as compared to the fourth quarter of §February was the first month of positive year over year sales growth since October 2008 §April sales were encouraging 22 SALES PER DAY - $(000) 23 SALES PER DAY GROWTH RATE 24 INDUSTRIAL DISTRIBUTION - Opportunities §Broaden our product offerings to gain additional business from existing customers and new opportunities from a wider slice of the market -Product line additions from vendors such as: •ASCO/Numatics •Sheffer Corporation •GEM® Steam Trap •Bison Gear -Launched ReliaMark brand of bearings, roller chains, oil seals, and shaft collars §Recognize sales and cost synergies from the three acquisitions completed in 2010 §Expand our geographic footprint through acquisitions in major industrial markets to enhance our position in the competition for national and regional accounts 25 §Minarik is a national distributor of motion control and automation products §2009 Sales - $84 million Vision SystemsMotors & Gear MotorsActuators AC & DC DrivesServo MotorsSafety & Controls ACQUISITIONS - Minarik 26 §Minarik has 16 stocking distributor locations and 3 Minarik Applied Products and Systems Centers (MAPS Centers) locations and approx. 215 employees §Expands KIT’s geographic coverage in key markets §Adds branch locations in 3 of the top 15 markets where KIT is not well represented (San Jose, Cleveland, Chicago) ACQUISITIONS - Minarik 27 §Expands KIT’s product offering §Positions Kaman as an industry leader in US motion control and automation markets §Diversifies traditional MRO customer base through primary OEM presence §Organizational and cultural fit: -Minarik will substantially strengthen KIT’s Automation Specialist group -Minarik is realigning organization in a similar manner as KIT ACQUISITIONS - Minarik 28 ACQUISITIONS Business Overview •Bearing & power transmission dist. •Headquartered in Tulsa, OK (October 31) 200720082009 Sales $28 MM$30 MM$22 MM •8 branches located in Oklahoma, Arkansas and Texas; 70+ employees Strategic Rationale •Geographic penetration •Adds volume in our core product lines •Provides access to chemical and petro- chemical industries and oil and gas industries Transaction Summary •Transaction closed April 5, 2010 •Purchase price $15MM Strengths •Product knowledge in our core bearing and power transmission product lines •Vendor authorizations with premier brands §Allied Bearings Supply, Co., Inc. 29 §Fawick De Mexico Business Overview •Mexico City based fluid power distributor •Headquartered in same building complex as Kaman’s Delamac business $ Pesos MM20082009 Sales$43 MM$50 MM Exchange Rate: 13.4 Pesos / US $ Strategic Rationale •Adds fluid power to Delamac’s product offering •Adds higher margin product lines to improve overall profitability of Delamac •Adds exclusive franchises for Mexico •Ensures that a Delamac competitor does not occupy the premises Transaction Summary •Closed transaction 2/26/10 •Purchase price $4.4MM Strengths •Knowledge in fluid power product applications •Sales force covers almost all of Mexico ACQUISITIONS 30 SUMMARY 31 2 Aerospace segment §We expect full year sales to be approximately flat in comparison to 2009 §We expect the full year operating margin to be between 15.5% and 16.5% Industrial Distribution segment §We expect full year organic sales growth to be up 6% to 8% for the full year as compared to 2009 §Including completed acquisitions we expect full year sales to be in a range of $765 million to $785 million §We expect operating margins for the full year of approximately 2.8% to 3.2% Other §We expect corporate expenses, on average, to be in a range of $9.0 million to $10.0 million per quarter §We expect full year interest expense to be approximately $10.7 million 32 KAMAN CORPORATION - Summary §High margin aerospace business led by specialty bearing product lines §Industrial distribution business gaining market share in a fragmented market via national account growth, geographic and product line expansion §Long-term organic growth opportunities in both segments §Potential to further accelerate growth and increase scale through additional acquisitions §Initiatives to optimize profit, increase cash flow generation, strengthen competitive position §Strong balance sheet to fund growth and strategic initiatives 33 APPENDIX 44% 2009 Sales $1,146 million 34 1 Corporate expense percentage is to Total Sales (In thousands) SEGMENTS Net Sales Operating Income/(Loss) Operating Margin Q1 2010 Q1 2009 Q1 2010 Q1 2009 Q1 2010 Q1 2009 Industrial Distribution 2.7% 1.6% Aerospace 9.9% 13.1% Net gain/(loss) on sale of assets 93 Corporate expense 1 (3.8%) 1(3.0%) Sales/Op. inc. from continuing ops 1.6% 3.2% INCOME STATEMENT HIGHLIGHTS For the quarters ended April 2, 2010 and April 3, 2009 35 1 Corporate expense percentage is to Total Sales (In thousands) SEGMENTS Net Sales Operating Income/(Loss) Operating Margin Industrial Distribution 2.0% 4.6% Aerospace 15.0% 12.9% Net gain/(loss) on sale of assets Corporate expense 1 (2.9%) 1(2.5%) Sales/Op. inc. from continuing ops 4.7% 5.2% INCOME STATEMENT HIGHLIGHTS For the years ended December 31 36 (In Millions) As of 04/02/10 As of 12/31/09 As of 12/31/08 Cash and Cash Equivalents Notes Payable and Long-term Debt Shareholders’ Equity Debt as % of Total Capitalization 21.0% 16.9% 25.6% Capital Expenditures Depreciation & Amortization BALANCE SHEET AND CAPITAL FACTORS 37 Sales EPS Stock Price (one year) Return on Invested Capital PERFORMANCE METRICS 38 Pension Plans 39 Bloomfield, CT 700,000 sq ft •Mechanical •Composites •Large Assembly Wichita, KS 168,000 sq ft •Composites •Structural Bondments •Composite Assemblies Jacksonville, FL 220,000 sq ft •Fabrication- ØMachining ØSheet Metal Form ØExtrusion •Assembly ØMajor Subs ØFinal Structure •Product Integration Darwen, UK 208,000 sq ft •Composites •Metal Fabrication •Tooling •Assembly AEROSPACE - Primary Facilities •Helicopter assembly and test facilities •Bearing manufacturing 40 Manchester, UK 63,000 sq ft •Aerospace manufacturing facility Orlando, FL 90,000 sq ft •Bomb safe and arming device manufacturing facility 80 acre test range Middletown, CT 202,000 sq ft •Manufacturing facility •Missile safe and arming devices •Bomb safe and arming devices •Ruggedized memory products •Measuring products Dachsbach, Germany 30,000 sq ft •Manufacturing facility •Spherical bearings •Ball bearings •Rod ends •Bushings •Specialty components AEROSPACE - Primary Facilities 41 FORWARD-LOOKING STATEMENTS This presentation contains forward-looking information relating to the company's business and prospects, including the Aerospace and Industrial Distribution businesses, operating cash flow, and other matters that involve a number of uncertainties that may cause actual results to differ materially from expectations. Those uncertainties include, but are not limited to: 1) the successful conclusion of competitions for government programs and thereafter contract negotiations with government authorities, both foreign and domestic; 2) political conditions in countries where the company does or intends to do business; 3) standard government contract provisions permitting renegotiation of terms and termination for the convenience of the government; 4) domestic and foreign economic and competitive conditions in markets served by the company, particularly the defense, commercial aviation and industrial production markets; 5) risks associated with successful implementation and ramp up of significant new programs; 6) management's success in increasing the volume of profitable work at the Aerospace Wichita facility;7) successful negotiation of the Sikorsky Canadian MH-92program price; 8) successful resale of the SH-2G(I) aircraft, equipment and spare parts;9) receipt and successful execution of production orders for the JPF U.S. government contract, including the exercise of all contract options and receipt of orders from allied militaries, as all have been assumed in connection with goodwill impairment evaluations; 10) satisfactory resolution of the company’s litigation relating to the FMU-143 program; 11) continued support of the existing K-MAX helicopter fleet, including sale of existing K-MAX spare parts inventory; 12) cost estimates associated with environmental remediation activities at the Bloomfield, Moosup and New Hartford, CT facilities and our U.K. facilities; 13) profitable integration of acquired businesses into the company's operations; 14) changes in supplier sales or vendor incentive policies; 15) the effects of price increases or decreases; 16) the effects of pension regulations, pension plan assumptions and future contributions; 17) future levels of indebtedness and capital expenditures; 18) continued availability of raw materials and other commodities in adequate supplies and the effect of increased costs for such items; 19) the effects of currency exchange rates and foreign competition on future operations; 20) changes in laws and regulations, taxes, interest rates, inflation rates and general business conditions; 21) future repurchases and/or issuances of common stock; and 22) other risks and uncertainties set forth in the company's annual, quarterly and current reports, and proxy statements. Any forward-looking information provided in this presentation should be considered with these factors in mind. The company assumes no obligation to update any forward-looking statements contained in this presentation. ### Contact: Eric Remington, V.P. Investor Relations (860) 243-6334 Eric.Remington@kaman.com
